 In the Matter OfPACIFIC GAS AND ELECTRIC COMPANY,EMPLOYERandUTILITYWORKERSUNION OF AMERICA, LOCAL 134, CIO, PETI-TIONERCase No. 20-R-1,549-Decided July ,`., 19446Mr. Robert H. Gerdes, Mrs. Anne McDonald Christenson,andMr.J. Paul St. Sure,of San Francisco, Calif., for the Employer.Gladstein, Andersen, Resner, Sawyer & Edjses, by Mr. BertramEdises,of Oakland, Calif., for the Petitioner.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at SanFrancisco, California, on May 10, 1946, before Robert E. Tillman,Trial Examiner.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERPacific Gas and Electric Company, a public utility corporationorganized under the laws of California, is engaged in the generation,buying, transmitting, selling and distribution of electrical energy,natural gas, and manufactured gas in the central and northern por-tion of the State of California. It sells gas and electric power to alarge number of manufacturing industries engaged in interstate andforeign commerce and to the United States Government, which oper-utes post offices and military installations located in the area served.The Employer also supplies power to the San Francisco and Oaklandairports,.ship building and repair concerns, steamship lines, railroads,telephone and telegraph companies, and radio broadcasting stations.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.'1 SeeMatter of Pacaec Gas andEleetrw Company,61 N L R B 564, 61 N. L R B.468, 57 N. L R B. 1129, 55 N. L R. B 427.69 N. L.R. B., No. 29.258 PACIFIC GAS AND ELECTRIC COMPANY259II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of the employees concerned, contendingthat the unit proposed by the Petitioner is not all appropriate bar-gaining unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner contends that system dispatchers in the Employer'scentral load dispatching office at Oakland, California, excluding thechief system dispatcher and the assistant chief system dispatcher,constitute an appropriate bargaining group, either to be joined withthe already existing unit established for physical employees in theEast Bay Division 2 or to be set up as a separate unit apart from otheremployees of the Employer.Reiterating its general contention thata system-wide unit is the only appropriate unit for its employees, theEmployer urges (1) that system dispatchers are managerial employ-ees and therefore should not be included in any bargaining unit; (2)that the inclusion of system dispatchers in the unit already estab-lished for physical forces in the East Bay Division would be contraryto the unit pattern established for its employees in prior representa-tion cases ; and (3) that the system-wide duties of system dispatchersmakes it inadvisable that they be represented by either of the twolabor organizations 3 which presently represents employees in the Em-ployer's several divisions and departments with whom system dis-patchers necessarily have work contacts.The Employer is a public utility serving the central and northernportions of California with gas and electricity.For administrativepurposes the Employer's electric operations are divided among 13geographical areas known as divisions, each with an administrativehead.In addition to the operations carried on locally, through thesegeographical areas, the Employer maintains certain over-all facili-ties through its General Offices, which have their headquarters for2Matter of PacificGas and Electric Company,40 N. L.R B 591,41 N L R B 11823The Petitioner and International Brotherhood of Electrical Workers, herein called theI.B E. W,have been certifiedbN theBoaid as bargaining representative of employees inthe several respective divisions and departments of the Employer s extensive utility system 260DECISIONSOF NATIONALLABOR RELATIONS BOARD)the most part in San Francisco and render services throughout theEmployer's system.The Department of Electrical Operations and Maintenance is ageneral or over-all department of the General Offices, functioning onbehalf of all the geographical divisions and operating departments,of the Employer under the supervision and management of the engi-neer of electrical operations.The department is subdivided intotwo parts, one dealing with operations and one with production, witha head man in immediate charge of each part of the work.The oper-ations subdivision is broken down into three sections, known as loadstatistics, analysis of operating equipment, and system dispatching.Load statistics is chiefly concerned with the accumulation,correc-tion, and posting of production records of the Employer's powerplants, the keeping of daily reports which show the load growth anddemand upon the plants, and the setting of patterns for estimatingthe amount of water release at the hydroelectric plants.Analysisof operating equipment is chiefly concerned with the designing, check-ing, and testing of protective devices on transmission lines and theoperating efficiency of the telephone communications system, on whichdispatchers necessarily depend for their operations.The system dis-patching section, employees of which are particularly concerned inthis proceeding, is the nerve center of the entire system of the Em-ployer.This section determines the electrical output of all powerplants, governs the water supplies of hydro-electric plants. and con-trols the flow of current over the transmission lines.System dispatchers, or load dispatchers as they were formerlycalled, occupy a room in the Employer's East Bay office building atOakland. California.There are nine regular dispatchers and tworelief dispatchers.Regular dispatchers work in three rotating shiftswith two to three operators on a shift. They wear head phones duringthe greater part of their working hours and, by telephonic contact withpower plants and substations throughout the system, they controlthe production of electric energy at the power plants and the flow ofcurrent over the transmission lines.They are notified of trouble oc-curring throughout the system and receive requests to clear lines.In response to these requests,they issue the necessary instructions.They direct the routing of power over the various circuits and the re-routing of loads.Their directions are carried out by operators inpower houses and dispatchers in the switching centers over the Em-ployer's entire system.System dispatchers type a running accountof all telephone conversations held during the course of the day, whichthus provides for their Employer a written record showing the natureof the trouble reported to them, the instruction given by them to PACIFIC GAS AND ELECTRIC COMPANY261whom, where, and when. System dispatchers base the instructionswhich they issue other employees upon written operating instructionswhich are prepared for their use under the guidance of the head oftheir department.They are trainedspecialists.No other employeesof the Employer do comparable work.The two relief dispatchers serve during sick and vacation leaveof theregular operators.The relief work does not occupy theirentire time and they are given clerical work to be performed in eitherthe Oakland or the San Francisco office of their Employer.'System dispatchers are not supervisory employees and make norecommendations affecting the status of any other employees.Thedailyoperatingreport which they type in the course of their worknecessarily records errors made by other employees in carrying outtheir instructions, of the employee's explanations of the error, andthe resultsthat the error may have caused in the Employer's opera-tions.The records of errorsso made arethe basis of an independentinvestigation which may result in the transfer or discharge of theemployee -responsible for the error.Thenature ofthe Employer'soperations and the importanceof the workdone requiresthe utmostrelianceupon the dependability of employees.It is clear that system dispatchers perform specialized technicalfunctions which are in a sense administrative in nature.The in-structionswhich they transmit, however, are based uponan elaborateset of rules meticulously compiled. System dispatchers serve as con-duits through which these instructions are relayed to employees inthe field.They exercise skill.They do not determine policies.Thedutieswhich system dispatchers perform with respect to reportingerrors are monitorialin kind, comparable to those performed byguards and watchmen, whom the Board has found properly constituteappropriate bargaining units.For this reason we reject the Em-ployer's contention that system dispatchers are allied with manage-ment and may not be included in any bargaining unit.°The Petitioner would add system dispatchers to the unit alreadyestablished for employees of the East Bay Division, on the theorythat these employees are physically within this geographical divisionof the Employers operations and work in the building which housesthese divisional employeesWhile it is true that system dispatcherswork physically within the East Bay Division, they are administra-tively independent of the East Bay Division and serve the Employer's°Certain employees in load statistics and in the analysis sections ale available as reliefdispatchers in emergencies,but there is no policy of inter-transfer among the three sectionsof the operating division5Matter of West Penn Power Company,53 N L R B 1356Matter of Union ElectricCiampanyof Missouri.59 N L R B 276 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDsystem as a whole. In accordance with the scheme which we haveadopted in establishing separate units for homogeneous groups ofemployees in separate administrative sectors of the Employer's opera-tions, we will place system dispatchers in a unit apart from employeesin the East Bay Division."The Employer contends that strife and contention among its em-ployees will necessarily result if system dispatchers are represented byeither the Petitioner or the I. B. E. W., since these two organizations,vying with each other in gaining recognition as bargaining repre-sentatives of employees in the several sectors of its operations, vari-ously represent the physical employees, with whom system dispatchersnecessarily have most frequent contacts. In the instant case, how-ever, we do not believe that this would justify excluding system dis-patchers from the provisions of Section 9 (c) of the Act.The Employer and the Petitioner agree that the chief system dis-patcher and the assistant chief system dispatcher are supervisoryemployees and should be excluded from the bargaining unit.We shallexclude them._We find that all system dispatchers in the central load dispatchingoffice of the Employer at Oakland, California, excluding the chiefsystem dispatcher, assistant chief system dispatcher, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe I. B. E. W.. the labor organization presently representing otheremployees in units heretofore found to be appropriate for bargain-ing, as noted in footnote3, supra,submitted proof of its interestamong employees in the appropriate unit.Although served withnotice of hearing in this proceeding, it did not appear. For this rea-son, we will make no provision that the I. B. E. W. participate in theelection which we will now direct. If, however, the I. B. E. W. notifythe Regional Director, within 5 days of the date of the issuance ofthis Decision and Direction of Election, that it desires to participatewith the Petitioner in the election, it may appear upon the ballot.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction."Matter ofPacificGas and Electric Company,44 N.L. R. B. 665. PACIFIC GAS AND ELECTRIC COMPANYDIRECTION OF ELECTION263As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Pacific Gas and Electric Com-pany, San Francisco. California, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Twentieth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of National Labor Relations BoardRules and Regulations-Series 3, as amended, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employ-ees who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or hot they desire to be represented by Utility Workers Unionof America, Local 1347, CIO, for the purposes of collective bargaining.